DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The first line of the specification should be updated to recite that Application Serial No. 16/797,832 has issued as U.S. Patent No. 11,180,718.

The examiner makes of record that Parent Serial Nos. 14/246,928, 13/895,696, 13/535,508 and 12/884,608 do not provide support for the limitation 1) “positively charged polymer” that is recited in instant claims 18-37.  Accordingly, the examiner asserts that the effective filing date for instant claims 18-37 is June 27, 2014.

Claim Objections
Claims 19 and 27 are objected to because of the following informalities:
In instant claim 19, the limitation “polymer” should be amended to recite “positively charged polymer” for consistency purposes.
A period should be inserted at the end of claim 27.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “L is a linking group wherein said linking group has greater than 5 moles of propoxylation” and “x is the chain length of the linking group ranging from 2-16” in both instant claims 18 and 29.  These limitations render the claims vague and indefinite, since the value of “x” cannot be “2-5”, since the linking group contains “greater than 5 moles of propoxylation”.  Instant claims 19-28 and 30-37 are included in this rejection for being dependent upon instant claims 18 and 29.  Appropriate correction and/or clarification is required.

Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claims 18 and 29 recite the broad recitation “M is an ionic species”, followed by the narrow recitation of “such as carboxylates, sulfonates, sulfates and phosphates”.  See MPEP 2173.05(c).  Instant claims 19-28 and 30-37 are included in this rejection for being dependent upon instant claims 18 and 29.  Appropriate correction and/or clarification is required.

Claims 19-28 recite the limitation "The cleaning composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that instant claim 18, from which claims 19-28 ultimately depend from, recites “A dishware soaking composition”.  Accordingly, the examiner asserts that instant claims 19-28 should be amended to recite “The dishware soaking composition” to provide proper antecedent basis.  Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,180,718.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,180,718 claims a similar cleaning composition comprising 1-75% by weight of anionic surfactants, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, 0.01-20% by weight of lauryl dimethylamine oxide, less than 0.5% by weight of cocamide diethanolamine (DEA), 20-80% by weight of a carrier, 0.01-20% by weight of a hydrotrope, and 1-5% by weight of a positively charged PEI polymer, wherein the composition is used in a process to clean surfaces (see claims 1-15 of U.S. Patent No. 11,180,718), as required in the instant claims.  Therefore, instant claims 18-37 are an obvious formulation in view of claims 1-15 of U.S. Patent No. 11,180,718.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,604,725.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,604,725 claims a similar cleaning composition comprising 1-75% by weight of anionic surfactants, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, 0.1-20% by weight of lauryl dimethylamine oxide, less than 0.5% by weight of cocamide diethanolamine (DEA), 20-80% by weight of a carrier, 0.01-20% by weight of a hydrotrope, and 1-5% by weight of a positively charged PEI polymer, wherein the composition is used in a process to clean surfaces (see claims 1-15 of U.S. Patent No. 10,604,725), as required in the instant claims.  Therefore, instant claims 18-37 are an obvious formulation in view of claims 1-15 of U.S. Patent No. 10,604,725.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,000,726.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,000,726 claims a similar cleaning composition comprising 0.01-5% by weight of a positively charged ethoxylated PEI polymer, 1-75% by weight of an anionic surfactant, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, 0.01-20% by weight of lauryl dimethylamine oxide, a carrier, a hydrotrope, and less than 0.5% by weight of cocamide DEA (see claims 1-17 of U.S. Patent No. 10,000,726), as required in the instant claims.  Therefore, instant claims 18-37 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 10,000,726.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,410,110.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,410,110 claims a similar cleaning composition comprising 0.01-5% by weight of a positively charged ethoxylated PEI polymer, 1-75% by weight of an anionic surfactant, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, lauryl dimethylamine oxide, a carrier, a hydrotrope, and less than 0.5% by weight of cocamide DEA (see claims 1-17 of U.S. Patent No. 9,410,110), as required in the instant claims.  Therefore, instant claims 18-37 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 9,410,110.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,034,813.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,034,813 claims a similar foaming cleaning composition comprising 0.01-5% by weight of a positively charged ethoxylated PEI polymer, 15-75% by weight of an anionic surfactant, such as C12-(PO)16-(EO)2-sulfate and sodium lauryl ether ethoxy sulfate, lauryl dimethylamine oxide, a carrier, a hydrotrope, and less than 0.5% by weight of cocamide DEA (see claims 1-18 of U.S. Patent No. 9,034,813), as required in the instant claims.  Therefore, instant claims 18-37 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 9,034,813.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 11, 2022